                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    VATANA LAY, ESQ.
                                                                 Nevada Bar No. 12993
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: vatana.lay@akerman.com
                                                            7    Attorneys for Plaintiff Bank of America, N.A.
                                                            8                                       UNITED STATES DISTRICT COURT
                                                            9                                                DISTRICT OF NEVADA
                                                            10
                                                                  BANK OF AMERICA, N.A.,                                       Case No.: 2:18-cv-00288-RFB-VCF
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                      Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            12                                                                 STIPULATION  AND   ORDER   TO
AKERMAN LLP




                                                                  vs.                                                          EXTEND    DEADLINE  TO   FILE
                                                            13                                                                 OPPOSITIONS TO MOTIONS FOR
                                                                  GIAVANNA             HOMEOWNERS                              SUMMARY JUDGMENT
                                                            14    ASSOCIATION;    SFR  INVESTMENTS
                                                                  POOL 1, LLC; AND SBW INVESTMENTS                             (FIRST REQUEST)
                                                            15    LLC,
                                                            16                                        Defendants.
                                                            17

                                                            18            Pursuant to LR IA 6-1 and LR 26-4, Plaintiff Bank of America, N.A. (BANA), Defendant SFR
                                                            19   Investments Pool 1, LLC (SFR), and Defendant Giavanna Homeowners Association (HOA) (collectively, the
                                                            20   Parties), stipulate and request the Court briefly extend the Parties' November 26, 2018 deadline to file dispositive
                                                            21   motions to accommodate undersigned counsels’ respective schedules as follows:
                                                            22
                                                                                 December 10, 2018                 Last day to file dispositive motions
                                                            23
                                                                                 January 7, 2019                   Last day to file response to dispositive motions
                                                            24
                                                                                 January 22, 2019                  Last day to file replies in support of dispositive motions
                                                            25   In support, the Parties state as follows:
                                                            26          1. The Parties have completed the necessary discovery, including depositions, written
                                                            27   discovery, and disclosures, and do not seek any extension of any discovery deadlines;
                                                            28          2. Counsel for BANA has been engaged in multiple trials over the past several weeks and
                                                                 47073901;1
                                                             1   months;

                                                             2          3. The Parties do not seek the requested extension for purposes of undue delay, prejudice, or

                                                             3   in bad-faith, but solely to provide the Parties’ counsels with an opportunity to adequately brief the

                                                             4   issues to this Court and accommodate the conflicts in counsels' schedules due to the holidays and

                                                             5   BANA’s counsel’s schedule.

                                                             6
                                                                          DATED November 26, 2018.
                                                             7
                                                                   AKERMAN LLP                                         KIM GILBERT EBRON
                                                             8
                                                                   /s/ Vatana Lay                                      /s/ Diana S. Ebron__________
                                                             9     MELANIE D. MORGAN, ESQ.                             DIANA S. EBRON, ESQ.
                                                                   Nevada Bar No. 8215                                 Nevada Bar No. 10580
                                                            10     VATANA LAY, ESQ.                                    JACQUELINE A. GILBERT, ESQ.
                                                                   Nevada Bar No. 12993                                Nevada Bar No. 10593
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11     1635 Village Center Circle, Suite 200               KAREN L. HANKS, ESQ.
                                                                   Las Vegas, NV 89134                                 Nevada Bar No. 9578
                      LAS VEGAS, NEVADA 89134




                                                            12                                                         CARYN R. SCHIFFMAN, ESQ.
AKERMAN LLP




                                                                   Attorneys for Plaintiff Bank of America, N.A.       Nevada Bar No. 9578
                                                            13
                                                                                                                       7625 Dean Martin Drive, Suite 110
                                                            14                                                         Las Vegas, Nevada 89139
                                                            15                                                         Attorneys for SFR Investments Pool 1, LLC
                                                            16     BOYACK ORME & ANTHONY
                                                            17
                                                                   /s/ Colli C. McKiever
                                                            18     EDWARD D. BOYACK, ESQ.
                                                                   Nevada Bar No. 5229
                                                            19     Colli C. MCKIEVER, ESQ.
                                                                   Nevada Bar No. 13724
                                                            20     7432 West Sahara Avenue, Suite 101
                                                                   Las Vegas, NV 89117
                                                            21
                                                                   Attorneys for        Giavanna     Homeowners
                                                            22     Association

                                                            23
                                                                                                                ORDER
                                                            24
                                                                          IT IS SO ORDERED:
                                                            25
                                                                                                       _________________________________________
                                                            26                                         UNITED STATES MAGISTRATE JUDGE
                                                            27                                                  November 29, 2018.
                                                                                                       DATED: _________________________________
                                                            28

                                                                 47073901;1
